Title: To James Madison from Sylvanus Bourne, 5 June 1801
From: Bourne, Sylvanus
To: Madison, James


Sir—Consular Office of the U States of America Amsm. June 5 1801
The hopes of a peace between France & England which had been inspired by the late correspondence between those two nations seem daily to become more feeble—& leave just grounds to apprehend that a new resort to arms will be made—for deciding the unhappy contest in Europe. The political face of which appears now as little susceptible of a just delineation as at any former period of the War.
That peace & harmony with the enjoyment of civil & political Liberty may long be the happy Lot of our Country is the ardent Wish of your respectfull & devoted Servt
S: Bourne
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). Docketed by Wagner as received 3 Aug.


